DETAILED ACTION
Claim Objections
Claims 5, 16-17, and 19 are objected to because of the following informalities:  Claim 5 recites “The system of game 4” in line 1. As best understood this should recite “The system of claim 4”. Claim 16 recites “The system oof claim 14” in line 1. As best understood this should recite “The system of claim 14”. Claims 17 and 19 recite “The system of claim of claim 14” in line 1. As best understood these should recite “The system of claim 14”.  Appropriate correction is required.

The remainder of this office action is considered as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. US 9,965,924 (hereinafter ‘924) in view of Wikipedia webpage titled “Catch 21”. Claims 1 and 3-7 recite most of the limitations of Claims 1 and 14 of the present application including a an electronic wagering system for providing a plurality of zones for placing card values, determining point values, outs, and reset of zone values according to zones reaching or exceeding a value of 21, and where the game ends based on a predetermined number of outs, specifically when the game reached 21 or over 21 a predetermined number of times as discussed in Claim 3 of ‘924. However, although Claim 1 of ‘924 states that the game has “at least two zones,” ‘924 does not explicitly teach four zones.
Catch 21 teaches a blackjack style electronic game where the player is trying to achieve groups of cards adding to 21 in four different zones (See page 2-3 under “Online game” which teaches “the online player has five minutes to make as many hands of 21 as they can using four columns.” 
	The substitution of one known element (four zones or columns as shown Catch 21) for another (“two or more” zones in ‘924) would have been obvious to one of ordinary skill in the art at the time of filing since the substitution of the zone number described  in Catch 21 would have yielded predictable results, namely, providing a plurality of card locations for the player to place cards in order to attempt to reach values of 21 to score points.
Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. US 9,965,924 (hereinafter ‘924), Wikipedia webpage titled “Catch 21”, and Walker, US 2004/0204228. Claim 1 of ‘924 teaches where the game provides a “payout” based on the final number of times the player achieves 21 in one of the zones. However, ‘924 does not explicitly teach where the payout includes adjusting a player account balance.
	Walker teaches a gaming machine where if a player is entitled to a payout after play of a game it is provided via an adjusting the player’s account balance (Par. 221-222).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of ‘924 to provide a payout by adjusting an account balance of the player as taught by Walker in order to facilitate playing the game in “cashless” gaming systems.
Claims 6, 8, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. US 9,965,924 (hereinafter ‘924) in view of Wikipedia webpage titled “Catch 21”, and Hess US 2003/0037149. ‘924 and Catch 21 teach most of the limitations of claims 6, 8, and 19 as described above. However, they don’t teach where the game is a multi-player game or a server to implement the multi-player game. Hess teaches where a server is used to provide a multiplayer electronic game (Par. 16). It would have been obvious at the time of filing of the invention to modify the system and method of ‘924 and Catch 21 to include multiplayer play as taught by Hess in order to increase the enjoyment of the players by allowing them to play the game in some manner alongside other players for competition or camaraderie.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. US 9,965,924 (hereinafter ‘924) in view of Wikipedia webpage titled “Catch 21”, Hess US 2003/0037149, and Walker, US 2004/0204228. Claim 1 of ‘924 teaches where the game provides a “payout” based on the final number of times the player achieves 21 in one of the zones. However, ‘924 does not explicitly teach where the payout includes adjusting a player account balance. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of ‘924, Catch 21, and Hess with Walker in the same manner as described above in reference to Claims 2 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to “Certain Methods of Organizing Human Activity.” Specifically, they are directed to the fundamental economic practice of rules for a wagering game, see MPEP 2106.04(a)(2). Claims 1, 8, and 14 recite the limitations of “.a) establish an initial wager amount from an account associated with a player account; b) reveal and display one of a plurality of a blackjack card values each associated with a blackjack card value; c) place and apply one of the blackjack cards in one of the four zones; d) repeat steps b) and c) until a determination is made…that the game is completed; and e) determine and display a win loss outcome of the game in part based on a point value applied to the game; wherein for each occurrence of a twenty-one value in one of the four zones in the play area, a point values is applied to the…game; wherein for each occurrence of a value in a zone is greater than 21 an out is applied; wherein if the sum of the of the representations of blackjack card values in a zone is twenty-one or greater than twenty-one than the zone value changes to zero; wherein the determination that the…game ends is based upon a predetermined number of outs.” These limitations provide a series of steps for playing a wagering card game variant of blackjack where a player is playing cards to a plurality of zones in order to create hands with a value of 21 in order to win. This judicial exception is not integrated into a practical application because the additional limitations such as a processor for performing calculations in the electronic game, a generically claimed interface for displaying the electronic game, a server, and a memory device for storing instructions to operate the game on the server are merely instructions to implement the abstract idea on a computer or merely use the computer as a tool to perform the abstract idea, see MPEP 2106.05(f).
Further, dependent claims 2-7, 9-13, and 15-20 likewise simply recite additional abstract elements of the rules for the wagering game and thus also fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations such as a processor for performing calculations about the game, a generically claimed interface for displaying the electronic game, a server, and a memory device for storing instructions are recitation of well-understood, routine and conventional computer functions merely claimed in a generic manner. The courts have held that “Performing repetitive calculations” (See Bancorp Services v. Sun Life) and “Storing and retrieving information in memory” (See Versata Dev. Group, Inc. v. SAP Am., Inc.) represent such routine and conventional computer functions. Further, display of a user interface with four zones for playing cards is routine and conventional computer activity found in the electronic game “Solitaire” provided in every copy of the Microsoft Windows operating system since 1990 (See the screenshot on Page 1 which shows an electronic card game graphical user interface with four zones for playing cards). Likewise, Hess, US 2003/0037149 teaches where it is conventional for a computer server to operate a multiplayer computer game (Par. 16). Even when the claims are considered as a whole the limitations fail to add significantly more than the abstract idea.
Dependent claims 2-7, 9-13, and 15-20 likewise simply recite additional abstract elements of the rules for the wagering game and thus also fail to add significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715